Name: COMMISSION REGULATION (EEC) No 2696/93 of 30 September 1993 amending Regulation (EEC) No 2091/93 fixing, for the 1993/94 marketing year, the threshold prices for rice
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 245/74 Official Journal of the European Communities 1 . 10 . 93 COMMISSION REGULATION (EEC) No 2696/93 of 30 September 1993 amending Regulation (EEC) No 2091/93 fixing, for the 1993/94 marketing year, the threshold prices for rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1544/93 (2), and in particular Article 15 (4) thereof, Whereas, pursuant to Article 15 (1 ) of Regulation (EEC) No 1418/76 the threshold price for broken rice must be set between a lower limit of 130 % and an upper limit of 140 % of the threshold price for maize applicable for the said marketing year, not incorporating the monthly increases ; Whereas Commission Regulation (EEC) No 2091 /93 (3) fixes the threshold price for broken rice applicable in September 1993 ; whereas the threshold price for maize will change as from October ; whereas the threshold price for broken rice applicable for 1 October 1993 should therefore by fixed ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2091 /93 is hereby replaced by the following : Article 2 The threshold price for broken rice is hereby fixed at ECU 241,83 per tonne.' Article 2 This Regulation shall enter into force on 1 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 154, 25. 6. 1993, p. 5. O OJ No L 190, 30. 7. 1993, p. 10.